Citation Nr: 0200864	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  00-10 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied entitlement to service 
connection for post-traumatic stress disorder.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of post-traumatic 
stress disorder, which is based upon the claimed inservice 
stressors and his current symptomatology.

2.  The veteran served in combat.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served in Vietnam from September 1969 to November 
1970.  His military occupational specialties while he was 
overseas were cannoneer and ammunition handler.  The veteran 
served in two batteries while in Vietnam.  He received the 
National Defense Service Medal, the Vietnam Service Medal, 
the Vietnam Campaign Medal, and the Army Commendation Medal.

The service medical records show that the veteran was seen in 
March 1970, which the examiner noted was related to the 
veteran's right foot.  In April 1970, it was noted that the 
veteran had several locally infected areas with considerable 
cellulitis in the right foot.  The examiner stated that the 
veteran was being transferred to "Americal."  In May 1970, 
it was noted that the veteran had infected sites where the 
"frag[ment] entered."  

In a March 1999 psychological evaluation, the private 
psychologist noted that the veteran had been referred to him 
from the Vet Center due to psychological difficulty 
associated with military service.  He stated he interviewed 
the veteran three times.  The veteran reported he had 
problems with sleep disturbance, intrusive and distressing 
memories of combat experiences, problems with anger and 
hostility, social alienation, authority, and a long history 
of difficulty maintaining employment due to all of the above.  
The psychologist stated that the veteran had reported 
experiencing intrusive memories and images of combat 
experiences along with intense anxiety and guilt.  The 
veteran reported one specific incident, which involved him 
being ordered by a superior to kill an unarmed Viet Cong 
prisoner.  He stated he was unable to do this at that time, 
but later discovered that this particular prisoner had killed 
a close friend of his in a battle.  The veteran described 
intense and unremitting guilt over this incident.

The psychologist stated that the veteran had undergone 
testing and scored a 25 on the Combat Exposure Scale, which 
he noted quantifies the level of exposure to military combat 
situations that people experienced during service.  He 
further noted that it had been developed and validated by the 
VA system.  He stated the veteran's score corresponded to a 
moderate to heavy level of combat exposure relative to other 
military personnel.  The psychologist stated that the veteran 
endorsed every symptom associated with post-traumatic stress 
disorder.  His final determination was that the veteran had 
post-traumatic stress disorder.

A September 1999 VA treatment report shows that the veteran 
was seen by a VA psychiatrist.  The veteran reported the same 
symptoms and stressors.  The VA psychiatrist entered a 
diagnosis of post-traumatic stress disorder, which he stated 
was secondary to combat experience.

In November 2001, the veteran testified at a personal hearing 
before the undersigned Board Member.  He stated he was 
wounded while in Vietnam when they were being overtaken on a 
bunker and an incoming mortar round came in and exploded, 
causing fragments in his leg.  The veteran stated he was in 
an artillery battery at that time, but noted he was 
subsequently transferred to a different battery.  He stated 
that in the second battery, his battery had been under a 
firefight, which was the basis of his receiving the Army 
Commendation Medal.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  In addition, service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d) (2001).  

Post-traumatic stress disorder requires (i) medical evidence 
diagnosing post-traumatic stress disorder, (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor or stressors, and (iii) credible 
supporting evidence that the claimed in-service stressor or 
stressors occurred.  38 C.F.R. § 3.304(f) (2001); see also 
Cohen v Brown, 10 Vet. App. 128 (1997); 64 Fed. Reg. 32807 
(1999).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id.; see 38 U.S.C.A. § 1154(b) (West 1991).

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of service 
connection for post-traumatic stress disorder.  The veteran 
served in Vietnam from 1969 to 1970 in two artillery 
batteries.  His military occupational specialties were that 
of a cannoneer and of an ammunition handler.  The time the 
veteran served in Vietnam, the two batteries in which he 
served, and his military occupational specialties would have 
highly likely placed him in combat.  The veteran testified as 
to the specifics of his combat experience at the November 
2001 hearing, which the undersigned Board Member found to be 
very credible.  The veteran did not attempt to exaggerate his 
Vietnam experience, which only heightened his credibility.

Additionally, the veteran has brought forth two thorough 
evaluations from a private psychologist and a VA 
psychiatrist, wherein both entered diagnoses of post-
traumatic stress disorder based upon the stressors that the 
veteran reported.  The Board notes that there is no evidence 
to refute these professionals' opinions.

Accordingly, based upon the above facts and resolving all 
reasonable doubt in favor of the veteran, the Board has 
determined that the veteran has met the requirements for a 
determination in favor of service connection for post-
traumatic stress disorder.  See 38 C.F.R. § 3.304(f); see 
also Cohen, supra.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

